Title: To John Adams from Timothy Pickering, 29 July 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State July 29. 1799.

I have the honor to inclose Mr. Murray’s letter of May 5th, acknowledging the receipt of the commission constituting him, Mr. Ellsworth & Mr. Henry, Envoys to the French Republic, and covering a copy of his letter to the French Minister Mr. Talleyrand, announcing the appointment.—As he refers to his instructions on this subject, being by letter of March 6th, I also inclose a copy of the latter; and am, / with great respect, / sir, your obt. servt.
Timothy Pickering